 Case: 1:19-cv-00686-MWM-SKB Doc #: 1 Filed: 08/20/19 Page: 1 of 25 PAGEID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                              (CINCINNATI DIVISION)

                                              :
CHRISTOPHER JOHNSON, TATIANA                  :     CIVIL ACTION NO. 19-686
MANCE, CHRISTOPHER LYMON,                     :
MARCUS JOHNSON, VERONICA RENDA, :                   COLLECTIVE AND CLASS ACTION
and individually, and on behalf of all others :     COMPLAINT
similarly situated,                           :
                                              :     JURY TRIAL DEMANDED
                Plaintiffs,                   :
                                              :
        v.                                    :
                                              :
TRINITY COURIERS, INC., TRINITY               :
COURIERS OF OHIO, INC., RUSH OF               :
OHIO, INC., TRINITY COURIERS OF               :
HOUSTON, INC., TRINITY COURIERS               :
OF KANSAS, INC., TRINITY COURIERS :
OF ST. LOUIS, INC., TRINITY COURIERS :
OF SAN ANTONIO, INC., TRINITY                 :
COURIERS OF AUSTIN, INC., TRINITY :
COURIERS OF DFW, INC., TRINITY                :
COURIERS OF MINNESOTA, INC., and              :
TRINITY COURIERS OF DENVER, INC., :
                                              :
                Defendants.                   :
                                              :
                                              :

                   COLLECTIVE AND CLASS ACTION COMPLAINT

       Plaintiffs Christopher Lymon, Marcus Johnson, Christopher Johnson, Veronica Renda, and

Tatiana Mance (“Plaintiffs”) through undersigned counsel, individually, and on behalf of all

persons similarly situated, file this Collective and Class Action Complaint (“Complaint”) against

Defendants Trinity Couriers, Inc., Trinity Couriers of Ohio, Inc., Rush of Ohio, Inc., Trinity

Couriers of Houston, Inc., Trinity Couriers of Kansas, Inc., Trinity Couriers of St. Louis, Inc.,

Trinity Couriers of San Antonio, Inc., Trinity Couriers of Austin, Inc., Trinity Couriers of DFW,

Inc., Trinity Couriers of Minnesota, Inc., and Trinity Couriers of Denver, Inc., (collectively,
 Case: 1:19-cv-00686-MWM-SKB Doc #: 1 Filed: 08/20/19 Page: 2 of 25 PAGEID #: 2




“Trinity Couriers” or “Defendants”), seeking all available remedies under the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. §§ 201, et seq., and under Ohio and Missouri state wage laws.

       The following allegations are based on personal knowledge as to Plaintiffs’ own conduct

and are made on information and belief as to the acts of others:

                                         INTRODUCTION

       1.        Trinity Couriers supplies last-mile delivery services to Amazon.com, LLC and

Amazon Logistics, Inc. (together, “Amazon”) via its participation in Amazon’s Delivery Service

Provider (“DSP”) program. Trinity Couriers employs Delivery Associates – such as Plaintiffs and

the proposed Collective and Classes – to deliver packages to Amazon’s customers.

       2.        This case is about Trinity Couriers’ failure to comply with applicable wage laws and

to pay its non-exempt Delivery Associates for all time worked – including overtime – as required

to meet Amazon’s delivery needs and deliver hundreds of Amazon packages each day.

                                 JURISDICTION AND VENUE

       3.        Jurisdiction over Plaintiff’s FLSA claim is proper under 29 U.S.C. § 216(b) and 28

U.S.C. § 1331.

       4.        Venue in this Court is proper pursuant to 28 U.S.C. § 1391. Defendants and/or their

alter egos or subsidiaries reside in and/or conduct business in this District and/or a substantial part

of the events or omissions giving rise to Plaintiffs’ claims occurred within this District.

       5.        This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over Plaintiffs’

state law claims, because those claims derive from a common nucleus of operative facts.

                                             PARTIES

A.     Plaintiffs

       6.        Plaintiff Christopher Johnson is a citizen of Ohio and resides in Hamilton, Ohio.




                                                  2
 Case: 1:19-cv-00686-MWM-SKB Doc #: 1 Filed: 08/20/19 Page: 3 of 25 PAGEID #: 3




Plaintiff worked for Trinity Couriers as a Delivery Associate in Ohio from October 2017 to

November 2018. Pursuant to 29 U.S.C. § 216(b), Plaintiff has consented to be a plaintiff in this

action. See Ex. A.

         7.    Plaintiff Tatiana Mance is a citizen of Ohio and resides in Cincinnati, Ohio. Plaintiff

worked for Trinity Couriers as a Delivery Associate in Ohio from August 2018 to October 2018.

Pursuant to 29 U.S.C. § 216(b), Plaintiff has consented to be a plaintiff in this action. See Ex. B.

         8.    Plaintiff Christopher Lymon is a citizen of Texas and resides in Houston, Texas.

Plaintiff worked for Trinity Couriers as a Delivery Associate in Texas from May 2017 to September

2018. Pursuant to 29 U.S.C. § 216(b), Plaintiff has consented to be a plaintiff in this action. See

Ex. C.

         9.    Plaintiff Marcus Johnson is a citizen of Missouri and resides in Kansas City,

Missouri. Plaintiff worked for Trinity Couriers as a Delivery Associate in Kansas from May 2018

until October 2018. Pursuant to 29 U.S.C. § 216(b), Plaintiff has consented to be a plaintiff in this

action. See Ex. D.

         10.   Plaintiff Veronica Renda is a citizen of Missouri and resides in Ferguson, Missouri.

Plaintiff has worked for Trinity Couriers as a Delivery Associate in Missouri from September 2017

to September 2018. Pursuant to 29 U.S.C. § 216(b), Plaintiff has consented to be a plaintiff in this

action. See Ex. E.

         11.   Plaintiffs and other Delivery Associates are workers engaged in interstate

commerce.

B.       Trinity Couriers

         12.   Trinity Couriers operates as a centralized enterprise that participates in Amazon’s

DSP program and employs Delivery Associates, such as Plaintiffs, to deliver packages to Amazon




                                                  3
 Case: 1:19-cv-00686-MWM-SKB Doc #: 1 Filed: 08/20/19 Page: 4 of 25 PAGEID #: 4




customers.

       13.     At all times material to this action, Trinity Couriers has been engaged in commerce

or in the production of goods for commerce as defined by the FLSA, and Trinity Couriers’

employees are engaged in interstate commerce and handle or work on goods that have been moved

in and/or produced in commerce.

       14.     Trinity Couriers’ annual gross volume of business exceeds $500,000.

       15.     The unlawful acts alleged in this Complaint were committed by Trinity Couriers

and/or its officers, agents, employees, or representatives, while actively engaged in the management

of Trinity Couriers’ businesses or affairs and with the authorization of Trinity Couriers.

       16.     During times relevant, Plaintiffs were employees of Trinity Couriers and are covered

by the FLSA.

       17.     During all times relevant, Trinity Couriers is an employer and/or enterprise covered

by the FLSA.

       18.     During all times relevant, each of the individual Trinity Couriers entities are

employers covered by the FLSA.

       i.      The Centralized Nature of Trinity Couriers’ Operations

       19.     The Trinity Couriers entities perform related activities through common control and

for a common business purpose.

       20.     Although Trinity Couriers has organized itself into a number of separately

registered companies, there is such a unity of interest and ownership amongst them that the

separate personalities of the companies do not exist independently.

       21.     The Organizational Chart produced by Trinity Couriers in Green v. Trinity

Couriers, et. al., 17-02102 (S.D. Tx.) and submitted as Exhibit F to Plaintiff’s Opposed Motion




                                                 4
 Case: 1:19-cv-00686-MWM-SKB Doc #: 1 Filed: 08/20/19 Page: 5 of 25 PAGEID #: 5




for Class Certification & Expedited Discovery in that case (“Organizational Chart”), reflects

Trinity Couriers’ centralized organizational structure. See Plaintiff’s Opposed Motion for Class

Certification & Expedited Discovery, Exh. F, Green v. Trinity Couriers et al., No. 4:17-cv-02102

(S.D. Tex. Jan. 31, 2018) (No. 29-6).

        22.     All individually registered Trinity Couriers entities comprise a single integrated

enterprise – Trinity Couriers, Inc. – which, according to the Organizational Chart, is a corporation

that manages local courier delivery in numerous cities and states across the United States.

        23.     The Organizational Chart reflects that Trinity Couriers, Inc. maintains operational

control over the various Trinity Couriers entities.

        24.     The Organizational Chart reflects that the Trinity Couriers entities are centrally

controlled and share the same President, senior management, legal counsel, payroll management,

billing management, sales management, and human resources.

        25.     The same individuals and entities all benefit financially from the efforts of the

Trinity Couriers enterprise.

        26.     Despite their corporate forms, the Trinity Couriers entities do not maintain arm’s-

length relationships between each other.

        27.     The Organizational Chart reflects that the Trinity Couriers entities comingle funds

and assets – the Organizational Chart notes that the same individuals are responsible for Payroll &

Accounts Payables, Accounts Receivable, and Billing Departments across the Trinity Couriers

entities. See id.

        28.     Trinity Couriers also lists the same address and telephone number (i.e., P.O. BOX

47912 San Antonio, Texas 78265, 210-622-7042) on employee earnings statements across entities

comprising the single integrated Trinity Couriers enterprise.




                                                  5
 Case: 1:19-cv-00686-MWM-SKB Doc #: 1 Filed: 08/20/19 Page: 6 of 25 PAGEID #: 6




       29.       Trinity Couriers represents to the public (for example, on websites such as

LinkedIn) that it operates an integrated entity.

       30.       Trinity Couriers solicits potential employees as a single integrated entity, for

example by advertising on online job boards that “[w]e are already in 5 other states and are coming

to St. Louis.”

       31.       Trinity Couriers also shares a singular email server. Trinity Couriers posts online

job advertisements for delivery drivers in multiple states that direct Delivery Associate applicants

to an “@trinitycouriers.com” email address.

       32.       Additionally, Rush of Ohio, Inc. is one of the entities that comprises a single

integrated enterprise – Trinity Couriers, Inc.

       33.       Trinity Couriers lists the same address and phone number (i.e., P.O. BOX 47912

San Antonio, Texas 78265, 210-622-7042) on Rush of Ohio, Inc. employee earnings statements

that it does on other entities comprising the single integrated Trinity Couriers enterprise.

       34.       The Organizational Chart lists John Jackson as Trinity Couriers’ Legal Counsel –

John Jackson serves as registered agent and/or named incorporator for all Trinity Couriers entities,

including Rush of Ohio, Inc.

       35.       By performing delivery services for Amazon in numerous cities and states across

the United States, Trinity Couriers is an integrated enterprise engaged in commerce or in the

production of goods for commerce.

       ii.       Trinity Couriers’ Corporate Registered Entities

       36.       Defendant Trinity Couriers, Inc. is a registered Texas corporation, and is

headquartered at Trinity Couriers’ corporate office in Garden Ridge, Texas.

       37.       Defendant Trinity Couriers of Ohio, Inc. is a registered Ohio corporation and is




                                                   6
 Case: 1:19-cv-00686-MWM-SKB Doc #: 1 Filed: 08/20/19 Page: 7 of 25 PAGEID #: 7




headquartered at Trinity Couriers’ corporate office in Garden Ridge, Texas with facilities in

Cincinnati, Ohio.

       38.       Defendant Rush of Ohio, Inc. is a registered Ohio corporation and is headquartered

at Trinity Couriers’ corporate office in Garden Ridge, Texas with facilities in Cincinnati, Ohio.

       39.       Defendant Trinity Couriers of Houston, Inc. is a registered Texas corporation and

is headquartered at Trinity Couriers’ corporate office in Garden Ridge, Texas with facilities in

Houston, Texas.

       40.       Defendant Trinity Couriers of San Antonio, Inc. is a registered Texas corporation

and is headquartered at Trinity Couriers’ corporate office in Garden Ridge, Texas with facilities

in San Antonio, Texas.

       41.       Defendant Trinity Couriers of Austin, Inc. is a registered Texas corporation and is

headquartered at Trinity Couriers’ corporate office in Garden Ridge, Texas with facilities in

Austin, Texas.

       42.       Defendant Trinity Couriers of DFW, Inc. is a registered Texas corporation and is

headquartered at Trinity Couriers’ corporate office in Garden Ridge, Texas with facilities in

Dallas-Fort Worth, Texas.

       43.       Defendant Trinity Couriers of Kansas, Inc. is a registered Kansas corporation and

is headquartered at Trinity Couriers’ corporate office in Garden Ridge, Texas with facilities in

Shawnee, Kansas.

       44.       Defendant Trinity Couriers of St. Louis, Inc. is a registered Missouri corporation

and is headquartered at Trinity Couriers’ corporate office in Garden Ridge, Texas with facilities

in St. Louis, Missouri.

       45.       Defendant Trinity Couriers of Minnesota, Inc. is a registered Minnesota corporation




                                                  7
 Case: 1:19-cv-00686-MWM-SKB Doc #: 1 Filed: 08/20/19 Page: 8 of 25 PAGEID #: 8




and is headquartered at Trinity Couriers’ corporate office in Garden Ridge, Texas with facilities

in Minneapolis, Minnesota.

         46.     Defendant Trinity Couriers of Denver, Inc. is a registered Colorado corporation and

is headquartered at Trinity Couriers’ corporate office in Garden Ridge, Texas with facilities in

Denver, Colorado.

                           COLLECTIVE AND CLASS DEFINITIONS

         47.     Plaintiffs bring Count I of this lawsuit pursuant to the FLSA, 29 U.S.C. § 216(b), as

a collective action, individually, and on behalf of the following class:

         All current and former Delivery Associates who were paid by Trinity Couriers to
         deliver packages for Amazon in the United States during the applicable limitations
         period (the “FLSA Collective”).

         48.     Plaintiffs Christopher Johnson and Tatiana Mance bring Counts II, III, IV, and V of

this lawsuit as a class action pursuant to Fed. R. Civ. P. 23, on behalf of herself and the following

class:

         All current and former Delivery Associates who were paid by Trinity Couriers to
         deliver packages for Amazon in Ohio during the applicable limitations period (the
         “Ohio Class”).

         49.     Plaintiff Veronica Renda brings Counts VI, and VII, and VIII of this lawsuit as a

class action pursuant to Fed. R. Civ. P. 23, on behalf of herself and the following class:

         All current and former Delivery Associates who were paid by Trinity Couriers to
         deliver packages for Amazon in Missouri during the applicable limitations period
         (the “Missouri Class”).

         50.     The Missouri Class and the Ohio Class are together referred to as the “State Law

Classes.”

         51.     The FLSA Class, the Missouri Class, and the Ohio Class are together referred to as

the “Classes.”




                                                   8
 Case: 1:19-cv-00686-MWM-SKB Doc #: 1 Filed: 08/20/19 Page: 9 of 25 PAGEID #: 9




       52.     Plaintiffs reserve the right to redefine the Classes prior to notice or certification, and

thereafter, as may be warranted or necessary.

                                                FACTS

             Amazon’s Use of Delivery Service Providers Such as Trinity Couriers

       53.     Amazon is one of the largest businesses engaged in the interstate shipment of goods

in the United States.

       54.     Amazon holds itself out as a company able to transport goods across the United

States to customers in a short time period.

       55.     Amazon is widely known as a company able to transport goods across the United

States to customers in a short time period.

       56.     Amazon utilizes Delivery Service Providers, such as Trinity Couriers, in order to

transport goods across the country to customers in a short time period.

       57.     Amazon and Delivery Service Providers, such as Trinity Couriers, are in the

business of delivering goods across the United States.

       58.     Trinity Couriers participates in Amazon’s DSP program, through which it operates

a carrier and logistics business in providing vans, dispatchers, and drivers to deliver goods across

the United States on behalf of Amazon and its affiliates. The goods are purchased by customers

using Amazon’s digital platform (the Amazon.com website).

       59.     Trinity Couriers provides delivery services for Amazon at one or more of Amazon’s

Delivery Stations through the use of Delivery Associates such as Plaintiffs.

       60.     Delivery Associates are engaged to fulfill Amazon’s nationwide delivery needs.

       61.     Amazon and Delivery Service Providers, such as Trinity Couriers, utilize Delivery

Associates, such as Plaintiffs, to meet Amazon’s nationwide delivery needs and make deliveries of




                                                   9
Case: 1:19-cv-00686-MWM-SKB Doc #: 1 Filed: 08/20/19 Page: 10 of 25 PAGEID #: 10




goods from Amazon Delivery Stations to Amazon customers.

        62.       The goods that Delivery Associates deliver from Amazon facilities to Amazon

customers originate, or are transformed into their final condition, in a different state than the

delivery state.

        63.       The goods Delivery Associates deliver from Amazon Delivery Stations to Amazon

customers are not transformed or modified during the shipping process.

        64.       Delivery Associates deliver goods to Amazon customers in the same condition as

they were shipped to the Amazon Delivery Station.

        65.       Delivery Associates deliver goods to Amazon customers that were shipped around

the United States.

        66.       Plaintiffs and other Delivery Associates are not required to have a commercial

driver’s license as a condition of employment.

        67.       Plaintiffs and other Delivery Associates drive vans that weigh less than 10,001

pounds.

        68.       Plaintiffs and other Delivery Associates are necessary in order for Amazon goods

traveling interstate make it to their final destination – Amazon customers.

                  The Nature of Plaintiffs’ and Other Delivery Associates’ Work

        69.       The nature of the work performed by Delivery Associates is similar and standardized

at each of the Amazon Delivery Stations where Trinity Couriers provides services for Amazon, as

the nature of the work is centrally controlled and directed by both Trinity Couriers and Amazon.

        70.       Plaintiffs and other Delivery Associates began their shifts at a designated Amazon

Delivery Station, where they picked up their assigned van, a handheld scanning device, and

packages.




                                                  10
Case: 1:19-cv-00686-MWM-SKB Doc #: 1 Filed: 08/20/19 Page: 11 of 25 PAGEID #: 11




        71.    Plaintiffs and other Delivery Associates were regularly scheduled to work five (5)

to six (6) days per week, with shifts that were scheduled for ten (10) hours.

        72.    Plaintiffs and other Delivery Associates sometimes worked up to seven (7) days per

week.

        73.    Although shifts are scheduled for ten (10) hours per day, all of the work-related

activities that Plaintiffs and Delivery Associates are and/or were required to and do perform often

took ten or more hours per day to complete.

        74.    Plaintiffs regularly worked more than forty (40) hours per week. Plaintiffs observed

that other Delivery Associates routinely worked similar hours.

        75.    On average, Plaintiffs delivered between approximately 180-260 Amazon packages

per shift. Plaintiffs observed that other Delivery Associates routinely delivered a similar number

of packages.

        76.    Even after Plaintiffs and other Delivery Associates finished delivering their assigned

packages, Trinity Couriers required them to “rescue” other Delivery Associates by going to meet

another Delivery Associate in the field to help deliver some of their packages. Plaintiffs were

directed to “rescue” other Delivery Associates and have observed other Delivery Associates also

perform rescues.

        77.    Prior to returning to the Amazon Delivery Station Plaintiffs and other Delivery

Associates had to refuel their vans. On occasion, Plaintiffs and Delivery Associates had to fuel

before starting their route and again after completing their route.

        78.    Upon return to the Amazon Delivery Station, Plaintiffs and other Delivery

Associates had to unload their vans and check in with Trinity Couriers and Amazon supervisors

concerning the day’s route.




                                                 11
Case: 1:19-cv-00686-MWM-SKB Doc #: 1 Filed: 08/20/19 Page: 12 of 25 PAGEID #: 12




        79.    Plaintiffs observed that other Delivery Associates routinely work similar schedules,.

Defendant was not only aware of and permitted this practice, but the work schedules and conditions

imposed by Defendant effectively required this practice.

                    Trinity Couriers Failed to Pay Delivery Associates Properly

        80.    Plaintiffs and other Delivery Associates regularly worked more than 40 hours per

week.

        81.    Plaintiffs and other Delivery Associates regularly worked five (5) to six (6) days per

week.

        82.    Trinity Couriers was aware that the Plaintiffs and other Delivery Associates worked

more than 40 hours per week, as Plaintiffs and other Delivery Associates often complained to

Trinity Couriers.

        83.    Trinity Couriers did not pay Plaintiffs or Delivery Associates for all hours worked

in excess of forty in a workweek and did not pay proper overtime premiums.

        84.    Trinity Couriers paid its Delivery Associates a fixed amount of pay per day and

did not pay overtime premiums for hours worked more than forty in a workweek.

        85.    In addition, Plaintiff and other Delivery Associates received other forms of

compensation for services in addition to the fixed sum of work per day.

        86.    Trinity Couriers’ pay policy, under which Plaintiffs and other Delivery Associates

are not compensated for all time worked and are not paid an overtime premium for all hours worked

in excess of 40 per workweek, does not comply with the requirements of the Fair Labor Standards

Act. See Hickman v. TL Transportation LLC, 317 F. Supp. 3d 890 (E.D. Pa. 2018) (granting

summary judgment to the plaintiff in holding that a similar scheme by a Delivery Service Provider

violated the FLSA).




                                                12
Case: 1:19-cv-00686-MWM-SKB Doc #: 1 Filed: 08/20/19 Page: 13 of 25 PAGEID #: 13




       87.      Plaintiffs and the Delivery Associates were not paid for all hours worked and were

not paid overtime, as required by law.

             Trinity Couriers’ Failure to Properly Pay Delivery Associates Is Willful

       88.      Trinity Couriers’ actions in violation of the FLSA were or are made willfully in an

effort to avoid liability under the FLSA.

       89.      Despite being able to track Amazon packages to the second, Trinity Couriers has

failed to make, keep and preserve records with respect to the Plaintiffs and other Delivery

Associates sufficient to determine their lawful wages, actual hours worked, and other conditions

of employment as required by law. See, e.g., 29 U.S.C. § 211(c); 29 C.F.R. §§ 516.5(a),

516.6(a)(1), 516.2(c) (requiring employers to maintain payroll records for three years and time

sheets for two years, including the exact number of hours worked each day and each week).

       90.      Even though the FLSA and applicable state law requires overtime premium

compensation for hours worked over 40 per week, Trinity Couriers does not pay Delivery

Associates, such as Plaintiffs, overtime premium compensation for overtime hours worked.

       91.      Trinity Couriers knew or, absent its own recklessness should have known, that the

Delivery Associates were entitled to such overtime premiums.

       92.      Trinity Couriers has failed to pay Plaintiffs and Delivery Associates all overtime

compensation owed.

       93.      By failing to pay the all overtime compensation owed to Plaintiffs and other

Delivery Associates, Trinity Couriers has acted willfully and with reckless disregard of clearly

applicable FLSA provisions and applicable state law.

               COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

       94.      Plaintiffs bring this lawsuit pursuant to 29 U.S.C. § 216(b) as a collective action on




                                                 13
Case: 1:19-cv-00686-MWM-SKB Doc #: 1 Filed: 08/20/19 Page: 14 of 25 PAGEID #: 14




behalf of the FLSA Collective defined above.

       95.     Plaintiffs desire to pursue their FLSA claims on behalf of any individuals who opt-

in to this action pursuant to 29 U.S.C. § 216(b).

       96.     Plaintiffs and the FLSA Collective are “similarly situated,” as that term is used in

29 U.S.C. § 216(b), because, inter alia, all such individuals worked pursuant to Trinity Couriers’

previously described common pay practices and, as a result of such practices, were not paid the

full and legally mandated overtime premium for hours worked over forty (40) during the

workweek. Resolution of this action requires inquiry into common facts, including, inter alia,

Trinity Couriers’ compensation, timekeeping and payroll practices.

       97.     Specifically, Trinity Couriers failed to pay overtime at time and a half (1½) the

employee’s regular rate as required by the FLSA for hours worked in excess of forty (40) per

workweek.

       98.     The similarly situated employees are known to Trinity Couriers, are readily

identifiable, and may be located through Trinity Couriers’ business records and the records of any

payroll companies Trinity Couriers uses.

       99.     Trinity Couriers employs many FLSA Collective Members throughout the United

States. These similarly situated employees may be readily notified of the instant litigation through

direct means, such U.S. mail and/or other appropriate means, and should be allowed to opt into it

pursuant to 29 U.S.C. § 216(b), for the purpose of collectively adjudicating their similar claims for

overtime and other compensation violations, liquidated damages (or, alternatively, interest), and

attorneys’ fees and costs under the FLSA.

                              CLASS ACTION ALLEGATIONS

       100.    Plaintiffs Veronica Renda, Christopher Johnson, and Tatiana Mance bring this




                                                 14
Case: 1:19-cv-00686-MWM-SKB Doc #: 1 Filed: 08/20/19 Page: 15 of 25 PAGEID #: 15




action as a class action pursuant to Fed. R. Civ. P. 23 on behalf of themselves and the State Law

Classes defined above.

       101.    The members of the State Law Classes are so numerous that joinder of all members

is impracticable. Upon information and belief, there are more than 75 members of the State Law

Classes.

       102.    Plaintiffs will fairly and adequately represent and protect the interests of the State

Law Classes because there is no conflict between the claims of Plaintiffs and those of the State

Law Classes, and Plaintiffs’ claims are typical of the claims of the State Law Classes. Plaintiffs’

counsel are competent and experienced in litigating class actions and other complex litigation

matters, including wage and hour cases like this one.

       103.    There are questions of law and fact common to the proposed State Law Classes,

which predominate over any questions affecting only individual Class members, including,

without limitation: whether Trinity Couriers has violated and continues to violate the laws of

Missouri and Ohio through its policy or practice of not properly paying Plaintiffs and other

Delivery Associates for all hours worked, including overtime compensation.

       104.    Plaintiffs’ claims are typical of the claims of the State Law Classes in the following

ways, without limitation: (a) Plaintiffs Christopher Johnson and Tatiana Mance are members of

the Ohio Class; (b) Plaintiff Veronica Renda is a member of the Missouri Class; (c) Plaintiffs’

claims arise out of the same policies, practices and course of conduct that form the basis of the

claims of the State Law Classes; (d) Plaintiffs’ claims are based on the same legal and remedial

theories as those of the State Law Classes and involve similar factual circumstances; (e) there are

no conflicts between the interests of Plaintiffs and the State Law Class members; and (f) the

injuries suffered by Plaintiffs are similar to the injuries suffered by the State Law Class members.




                                                15
Case: 1:19-cv-00686-MWM-SKB Doc #: 1 Filed: 08/20/19 Page: 16 of 25 PAGEID #: 16




       105.    Class certification is appropriate under Fed. R. Civ. P. 23(b)(3) because questions

of law and fact common to the State Law Classes predominate over any questions affecting only

individual Class members.

       106.    Class action treatment is superior to the alternatives for the fair and efficient

adjudication of the controversy alleged herein. Such treatment will permit a large number of

similarly situated persons to prosecute their common claims in a single forum simultaneously,

efficiently, and without the duplication of effort and expense that numerous individual actions

would entail. No difficulties are likely to be encountered in the management of this class action

that would preclude its maintenance as a class action, and no superior alternative exists for the fair

and efficient adjudication of this controversy. The State Law Classes are readily identifiable from

Trinity Couriers’ own employment records.          Prosecution of separate actions by individual

members of the State Law Classes would create the risk of inconsistent or varying adjudications

with respect to individual Class members that would establish incompatible standards of conduct

for Trinity Couriers.

       107.    A class action is superior to other available methods for adjudication of this

controversy because joinder of all members is impractical. Further, the amounts at stake for many

of the State Law Class members, while substantial, are not great enough to enable them to maintain

separate suits against Trinity Couriers.

       108.    Without a class action, Trinity Couriers will retain the benefit of its wrongdoing,

which will result in further damages to Plaintiffs and the State Law Classes. Plaintiffs envision no

difficulty in the management of this action as a class action.




                                                 16
Case: 1:19-cv-00686-MWM-SKB Doc #: 1 Filed: 08/20/19 Page: 17 of 25 PAGEID #: 17




                                          COUNT I
                                    Violation of the FLSA
                       (On Behalf of Plaintiffs and the FLSA Collective)

         109.   All previous paragraphs are incorporated as though fully set forth herein.

         110.   The FLSA requires that covered employees be compensated for all hours worked

in excess of forty (40) hours per week at a rate not less than one and one-half (1½) times the regular

rate at which he is employed. See 29 U.S.C. § 207(a)(1).

         111.   Trinity Couriers is subject to the wage requirements of the FLSA because it is an

“employer” engaged in interstate commerce and/or in the production of goods for commerce

within the meaning of the FLSA, 29 U.S.C. § 203.

         112.   Trinity Couriers is subject to the wage requirements of the FLSA because each of

the entities is an “employer” engaged in interstate commerce and/or in the production of goods for

commerce within the meaning of the FLSA, 29 U.S.C. § 203.

         113.   Trinity Couriers is subject to the wage requirements of the FLSA because Trinity

Couriers constitutes an enterprise engaged in commerce or in the production of goods for

commerce. See 29 U.S.C. § 203(r)(1).

         114.   Alternatively, Trinity Couriers is subject to the wage requirements of the FLSA

because the Trinity Couriers entities are joint employers pursuant to the FLSA. See 29 C.F.R. §

791.2.

         115.   During all relevant times, the members of FLSA Collective, including the Plaintiffs,

were covered employees entitled to the above-described FLSA protections. See 29 U.S.C. § 203(e).

         116.   Plaintiffs and the FLSA Collective are not exempt from the requirements of the

FLSA.

         117.   Plaintiffs and the FLSA Collective are entitled to be paid overtime compensation




                                                 17
Case: 1:19-cv-00686-MWM-SKB Doc #: 1 Filed: 08/20/19 Page: 18 of 25 PAGEID #: 18




for all hours worked over forty (40) in a workweek.

       118.    Trinity Couriers knowingly failed to compensate Plaintiffs and the FLSA

Collective at a rate of one and one-half (1½) times their regular hourly wage for hours worked in

excess of forty (40) hours per week.

       119.    Trinity Couriers also failed to create, keep and preserve records with respect to

work performed by the Plaintiffs and the FLSA Collective sufficient to determine their wages,

hours and other conditions of employment in violation of the FLSA, 29 U.S.C.A. § 211(c); 29

C.F.R. §§ 516.5(a), 516.6(a)(1), 516.2(c).

       120.    In violating the FLSA, Trinity Couriers acted willfully and with reckless disregard

of clearly applicable FLSA provisions.

                                         COUNT II
                         Violation of the Ohio Minimum Wage Act
   (On Behalf of Plaintiffs Christopher Johnson and Tatiana Mance and the Ohio Class)


       121.    All previous paragraphs are incorporated as though fully set forth herein.

       122.    Overtime compensation due to Ohio workers is governed by Ohio Rev. Code §

4111.03(A).

       123.    The Ohio Revised Code requires that employees be compensated for all hours

worked in excess of 40 hours per week at a rate not less than one and one-half times the regular

rate at which the employee is employed. See Ohio Rev. Code § 4111.03(A).

       124.    Trinity Couriers willfully failed to pay Plaintiffs Christopher Johnson and Tatiana

Mance and the Ohio Class overtime wages at a rate of one and one-half times their regular rate of

pay to which they are entitled under Ohio Rev. Code § 4111.03(A).

       125.    By virtue of Trinity Couriers’ failure to pay Plaintiffs Christopher Johnson and

Tatiana Mance and the Ohio Class members the legally-required overtime wages for all hours



                                               18
Case: 1:19-cv-00686-MWM-SKB Doc #: 1 Filed: 08/20/19 Page: 19 of 25 PAGEID #: 19




worked in excess of 40 hours per week, Trinity Couriers willfully violated Ohio Rev. Code §

4111.03(A).

       126.    Pursuant to Ohio Rev. Code § 4111.10(A), employers who intentionally fail to pay

an employee wages in conformance with the Ohio Revised Code shall be liable to the employee

for the wages or expenses that were intentionally not paid, liquidated damages, court costs, and

attorneys’ fees incurred in recovering the unpaid wages.

       127.    As a result of Trinity Couriers’ willful violations of Ohio law, Plaintiffs Christopher

Johnson and Tatiana Mance and the Ohio Class are entitled to recover from Trinity Couriers their

unpaid overtime wages together with the costs of suit.

                                        COUNT III
                        Record Keeping Violation Under Ohio Law
   (On Behalf of Plaintiffs Christopher Johnson and Tatiana Mance and the Ohio Class)

       128.    All previous paragraphs are incorporated as though fully set forth herein.

       129.    Defendant failed to maintain records of the Ohio Class Members’ hours worked for

each day worked.

       130.    Defendant’s failure to maintain such records violate Ohio Const. art. II, § 34a and

entitle Plaintiffs Christopher Johnson and Tatiana Mance and Ohio Class Members the remedies

provided by that Section as well as Ohio Revised Code § 4111.14.

                                        COUNT IV
                                    Unjust Enrichment
   (On Behalf of Plaintiffs Christopher Johnson and Tatiana Mance and the Ohio Class)

       131.    All previous paragraphs are incorporated as though fully set forth herein.

       132.    Trinity Couriers has received and benefited from the uncompensated labors of

Plaintiffs Christopher Johnson and Tatiana Mance and the Ohio Class, such that to retain said

benefit without compensation would be inequitable and rise to the level of unjust enrichment.




                                                 19
Case: 1:19-cv-00686-MWM-SKB Doc #: 1 Filed: 08/20/19 Page: 20 of 25 PAGEID #: 20




       133.     At all relevant times hereto, Trinity Couriers devised and implemented a plan to

increase its earnings and profits by fostering a scheme of securing work from Plaintiffs Christopher

Johnson and Tatiana Mance and the Ohio Class without paying overtime compensation for all

hours worked.

       134.     Contrary to all good faith and fair dealing, Trinity Couriers induced Plaintiffs

Christopher Johnson and Tatiana Mance and the Ohio Class to perform work while failing to pay

overtime compensation for all hours worked as required by law.

       135.     By reason of having secured the work and efforts of Plaintiffs Christopher Johnson

and Tatiana Mance and the Ohio Class without paying overtime compensation as required by law,

Trinity Couriers enjoyed reduced overhead with respect to its labor costs, and therefore realized

additional earnings and profits to its own benefit and to the detriment of Plaintiffs Christopher

Johnson and Tatiana Mance and the Ohio Class.

       136.     Trinity Couriers retained and continues to retain such benefits contrary to the

fundamental principles of justice, equity, and good conscience.

       137.     Accordingly, Plaintiffs Christopher Johnson and Tatiana Mance and the Ohio Class

are entitled to judgment in an amount equal to the benefits unjustly retained by Trinity Couriers.

                                         COUNT V
                                     Quantum Meruit
   (On Behalf of Plaintiffs Christopher Johnson and Tatiana Mance and the Ohio Class)

       138.     All previous paragraphs are incorporated as though fully set forth herein.

       139.     Trinity Couriers has received and benefited from the uncompensated labors of

Plaintiffs Christopher Johnson and Tatiana Mance and the Ohio Class.

       140.     Trinity Couriers recognized the benefits conferred upon it by Plaintiffs Christopher

Johnson and Tatiana Mance and the Ohio Class.




                                                 20
Case: 1:19-cv-00686-MWM-SKB Doc #: 1 Filed: 08/20/19 Page: 21 of 25 PAGEID #: 21




        141.     Trinity Couriers accepted and retained the benefits under circumstances that would

render such retention inequitable.

        142.     Trinity Couriers has therefore been unjustly enriched, and Plaintiffs Christopher

Johnson and Tatiana Mance and the Ohio Class have been damaged.

        143.     Under the theory of quantum meruit, Plaintiffs Christopher Johnson and Tatiana

Mance and the Ohio Class are entitled to damages equal to all unpaid wages due.

        144.     The payment requested by Plaintiffs Christopher Johnson and Tatiana Mance and

the Ohio Class for the benefits produced by them to Trinity Couriers are based on customary and

reasonable rates for such services, or like services, at the time and in the locality where the services

were rendered.

                                           COUNT VI
                        Violation of the Missouri Minimum Wage Act
                 (On Behalf of Plaintiff Veronica Renda and the Missouri Class)

        145.     All previous paragraphs are incorporated as though fully set forth herein.

        146.     At all relevant times herein, Plaintiff Veronica Renda and the Missouri Class were

entitled to the rights, protections, and benefits provided under Missouri’s Minimum Wage Act,

Mo. Rev. Stat. § 290.500 et seq.

        147.     Missouri’s Minimum Wage Act regulates, among other things, the payment of

overtime wages by employers, subject to limited exceptions not applicable here. Id.

        148.     Missouri’s Minimum Wage Act requires that employees be compensated for all

hours worked in excess of 40 hours per week at a rate not less than one and one-half times the

regular rate at which the employee is employed. See Mo. Ann. Stat. § 290.505.

        149.     At all relevant times herein, Trinity Couriers was and is subject to the overtime

requirements under the Missouri Minimum Wage Act because Trinity Couriers is an employer




                                                  21
Case: 1:19-cv-00686-MWM-SKB Doc #: 1 Filed: 08/20/19 Page: 22 of 25 PAGEID #: 22




under Mo. Ann. Stat. § 290.500.

       150.      During all relevant times, Plaintiff Veronica Renda and the Missouri Class were

covered employees entitled to the above-described protections. See id.

       151.      Trinity Couriers violated Missouri's wage and hour laws by willfully and

intentionally refusing and failing to pay Plaintiff Veronica Renda and the Missouri Class overtime

wages required under Missouri law.

       152.      Pursuant to Mo. Rev. Stat. § 290.527, an employer who violates Missouri’s

Minimum Wage Act shall be liable to the employee for the full amount of the wage rate and an

additional amount equal to twice the unpaid wages as liquidated damages, as well as for costs and

attorney fees.

       153.      As a result of Trinity Couriers’ willful violations of Missouri law, Plaintiff

Veronica Renda and the Missouri Class are therefore entitled to damages equal to the full amount

of their wage rate and an additional equal amount as liquidated damages, as well as their costs and

attorney’s fees incurred in bringing this action.

                                           COUNT VII
                                        Unjust Enrichment
                 (On Behalf of Plaintiff Veronica Renda and the Missouri Class)

       154.      All previous paragraphs are incorporated as though fully set forth herein.

       155.      Trinity Couriers has received and benefited from the uncompensated labors of

Plaintiff Veronica Renda and the Missouri Class, such that to retain said benefit without

compensation would be inequitable and rise to the level of unjust enrichment.

       156.      At all relevant times hereto, Trinity Couriers devised and implemented a plan to

increase its earnings and profits by fostering a scheme of securing work from Plaintiff Veronica

Renda and the Missouri Class without paying overtime compensation for all hours worked.




                                                    22
Case: 1:19-cv-00686-MWM-SKB Doc #: 1 Filed: 08/20/19 Page: 23 of 25 PAGEID #: 23




         157.   Contrary to all good faith and fair dealing, Trinity Couriers induced Plaintiff

Veronica Renda and the Missouri Class to perform work while failing to pay overtime

compensation for all hours worked as required by law.

         158.   By reason of having secured the work and efforts of Plaintiff Veronica Renda and

the Missouri Class without paying overtime compensation as required by law, Trinity Couriers

enjoyed reduced overhead with respect to its labor costs, and therefore realized additional earnings

and profits to its own benefit and to the detriment of Plaintiff Veronica Renda and the Missouri

Class.

         159.   Trinity Couriers retained and continues to retain such benefits contrary to the

fundamental principles of justice, equity, and good conscience.

         160.   Accordingly, Plaintiff Veronica Renda and the Missouri Class are entitled to

judgment in an amount equal to the benefits unjustly retained by Trinity Couriers.

                                         COUNT VIII
                                        Quantum Meruit
                (On Behalf of Plaintiff Veronica Renda and the Missouri Class)

         161.   All previous paragraphs are incorporated as though fully set forth herein.

         162.   Trinity Couriers has received and benefited from the uncompensated labors of

Plaintiff Veronica Renda and the Missouri Class.

         163.   Trinity Couriers recognized the benefits conferred upon it by Plaintiff Veronica

Renda and the Missouri Class.

         164.   Trinity Couriers accepted and retained the benefits under circumstances that would

render such retention inequitable.

         165.   Trinity Couriers has therefore been unjustly enriched, and Plaintiff Veronica Renda

and the Missouri Class have been damaged.




                                                23
Case: 1:19-cv-00686-MWM-SKB Doc #: 1 Filed: 08/20/19 Page: 24 of 25 PAGEID #: 24




       166.    Under the theory of quantum meruit, Plaintiff Veronica Renda and the Missouri

Class are entitled to damages equal to all unpaid wages due.

       167.    The payment requested by Plaintiff Veronica Renda and the Missouri Class for the

benefits produced by them to Trinity Couriers are based on customary and reasonable rates for

such services, or like services, at the time and in the locality where the services were rendered.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs seek the following relief individually, and on behalf of all others

similarly situated:

               a.      An order permitting this litigation to proceed as an FLSA collective action
                       pursuant to 29 U.S.C. § 216(b);

               b.      An order permitting this litigation to proceed as a class action pursuant to
                       Fed. R. Civ. P. 23 on behalf of the State Law Classes;

               c.      Prompt notice, pursuant to 29 U.S.C. § 216(b), of this litigation to all
                       potential FLSA Collective members;

               d.      Back pay damages (including unpaid overtime compensation, unpaid
                       spread of hours payments and unpaid wages) and prejudgment interest to
                       the fullest extent permitted under the law;

               e.      Liquidated damages to the fullest extent permitted under the law;

               f.      Litigation costs, expenses and attorneys’ fees to the fullest extent permitted
                       under the law; and

               g.      Such other and further relief as this Court deems just and proper.




                                                 24
Case: 1:19-cv-00686-MWM-SKB Doc #: 1 Filed: 08/20/19 Page: 25 of 25 PAGEID #: 25




                                        JURY DEMAND

      Plaintiff demands a trial by jury for all issues of fact.

Dated: August 20, 2019                        Respectfully submitted,

                                              __________________________
                                              Drew Legando
                                              MERRIMAN LEGANDO WILLIAMS & KLANG,
                                              LLC (ID No.0084209)
                                              1360 West 9th Street, Suite 200
                                              Cleveland, Ohio 44113
                                              Tel: (216) 522-9000
                                              Fax: (216) 522-9007
                                              drew@merrimanlegal.com

                                              Sarah R. Schalman-Bergen, pro hac vice
                                              forthcoming
                                              Krysten Connon, pro hac vice forthcoming
                                              Michaela Wallin, pro hac vice forthcoming
                                              BERGER MONTAGUE PC
                                              1818 Market Street, Suite 3600
                                              Philadelphia, PA 19103
                                              Tel.: (215) 875-3000
                                              Fax: (215) 875-4620
                                              sschalman-bergen@bm.net
                                              kconnon@bm.net
                                              mwallin@bm.net

                                              Ryan Allen Hancock, pro hac vice forthcoming
                                              WILLIG, WILLIAMS & DAVIDSON
                                              1845 Walnut Street, 24th Floor
                                              Philadelphia, PA 19103
                                              Tel.: (215) 656-3600
                                              Fax: (215) 567-2310
                                              rhancock@wwdlaw.com

                                              Attorneys for the Plaintiffs and the
                                              Proposed FLSA Collective and State Law Classes




                                                 25
